Order entered January 18, 2013




                                              In The
                                   Court of
                            ifth District af gexag at Dallas
                                       No. 05-13-00065-CV

                              IN RE JEFFREY CLARK, Relator

                    On Original Proceeding from the 366th District Court
                                    Collin County, Texas
                                Trial Court Cause No. 17022

                                             ORDER
                             Before Justices Moseley, Francis, and Fillmore

       The Court has before it relator’s petition for writ of habeas corpus complaining that he is

illegally confined and restrained of his liberty in the Collin County Jail. Relator asserts that he is

being illegally deprived of his liberty by being incarcerated without a written order of

commitment and a written order of contempt.

       Pending this Court’s hearing and determination of relator’s petition and until further

order of the Court, we ORDER that relator Jeffrey Clark be released from the custody of the

Sheriff of Collin County only upon relator’s posting a good and sufficient cash or surety bond,

conditioned as required by law, in the sum of $55,019 plus all expenses that may be incurred by

peace officers in rearresting relator in the event that relator fails to appear at the hearing before

this Court or violates some other condition of the bond. Any such bond shall be made payable to
the child support obligee and is subject to being forfeited as credit to any child support arrearage,

notwithstanding the outcome of this original proceeding.

        In the event that relator Jeffrey Clark gives such bond, the Sheriff of Collin County is

ORDERED to immediately forward a certified copy of the bond to the Clerk of this Court. This

order releases relator Jeffrey Clark only from custody under the January 17, 2013 "docket entry

and verbal order of the Honorable Ray Wheless" in cause number 366-51523-97, styled In the

Interest of Kyle Thomas Clark A Child. In the event relator gives such bond, relator Jeffrey

Clark xs ORDERED to promptly appear before this Court at the time and date scheduled for the

hearing, to be announced.

        In the event that relator does not give such bond, it is ORDERED that the Sheriff of

Collin County produce the body of Jeffrey Clark before this Court at the time and date scheduled

for the hearing, to be announced.

        Counsel for relator shall immediately serve a copy of this order and all papers filed by

relator in this Court upon all opposing counsel.

        We ORDER that real party file a response FRIDAY, JANUARY 25, 2013.




                                               ROBERT M. FILLMORE
                                               JUSTICE